     Case 3:21-cv-00028-DJN Document 1 Filed 01/19/21 Page 1 of 4 PageID# 1




                                          IN THE
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


SHARNE C. FRANCIS                              )                                       Plaintiff,
                                               )
v.                                             )       Civil Action No.: 3:21-cv-28
                                               )
                                               )
BALJINDER SINGH                                )
AND                                            )
CST TRANSPORT, LLC                             )                                       Defendants.



                                    NOTICE OF REMOVAL

       COME NOW the Defendants, Baljinder Singh and CST Transport, LLC, by counsel,

pursuant to 28 U.S.C. §1332 and 1441 et. seq. and state for their grounds for removal as follows:

       1.      The Plaintiff in this matter, Sharne C. Francis, was at all times relevant to this

cause of action and at the time of filing and any attempted service a citizen of the

Commonwealth of Virginia and upon information and belief resides in or around the County of

Henrico. Plaintiff Francis is currently a citizen of the Commonwealth of Virginia.

       2.      The Defendant, Baljinder Singh was at all times relevant to this cause of action

and at the time of filing and any attempted service a citizen of the State of Colorado, residing in

the County of Adams. Defendant Baljinder Singh is currently a citizen of the state of Colorado,

residing in the County of Adams.

       3.      The Defendant CST Transport, LLC, was at all times relevant to this cause of

action and at the time of filing and any attempted service a citizen of the State of Indiana as it is

a limited liability corporation organized under the law of Indiana and has its principal place of




                                                                                                        1
    Case 3:21-cv-00028-DJN Document 1 Filed 01/19/21 Page 2 of 4 PageID# 2




business in Indiana. The Defendant CST Transport, LLC is currently a citizen of the State of

Indiana.

        4.     This lawsuit was filed in the Circuit Court for the County of Henrico on

December 23, 2020. The Defendants have had notice of this lawsuit for less than thirty (30)

days.

        5.     The amount in controversy exceeds the sum of Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and costs, Plaintiff’s ad damnum being the sum of Three

Hundred and Fifty Thousand Dollars and Zero Cents, ($350,000.00), plus costs and pre and post

judgment interest.

        6.     This Court has jurisdiction over this action by reason of the amount in

controversy and diversity of the parties under 28 U.S.C. §1332, 1441 and 1446.

        7.     Venue is proper in the Eastern District of Virginia, Richmond Division, as this

matter arises out of an automobile accident that occurred in the County of Henrico, Virginia.

        8.     The Defendants consent to the removal of this case. The proper Defendants are

diverse from the Plaintiff.

        WHEREFORE the Defendants, Baljinder Singh and CST Transport, LLC, by counsel,

respectfully request that this Court accept jurisdiction of this cause of action from the Circuit

Court of the County of Henrico, Virginia.

                                                      BALJINDER SINGH
                                                      And
                                                      CST TRANSPORT, LLC

                                                      By Counsel




                                                                                                    2
   Case 3:21-cv-00028-DJN Document 1 Filed 01/19/21 Page 3 of 4 PageID# 3




______________/s/______________, p.d.
Wm. Tyler Shands, Esquire
Virginia State Bar No.: 25997
Email: wtshands@carterandshands.com
Carter T. Keeney, Esquire
Virginia State Bar No.: 82275
Email: ckeeney@carterandshands.com
Carter & Shands, P.C.
9030 Stony Point Parkway, Suite 530
Richmond, VA 23235
Telephone:     (804) 747-7470
Facsimile:     (804) 747-7977
Counsel for Defendant Baljinder Singh and CST Transport, LLC




                                                                            3
    Case 3:21-cv-00028-DJN Document 1 Filed 01/19/21 Page 4 of 4 PageID# 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on the 19th day of January, 2021, I will email the foregoing

to counsel listed below and I will electronically file the foregoing with the Clerk of Court using

the CM/ECF system, which will then send a notification of such filing (NEF) to the following:



Frank H. Hupfl, Esquire
Geoff McDonald & Associates, P.C.
8720 Stony Point Parkway, Suite 250
Richmond, Virginia 23235
Telephone: (804)888-8888
Facsimile: (804)359-5426
Counsel for Plaintiff




                                             ______________/s/______________, p.d.
                                             Wm. Tyler Shands, Esquire
                                             Virginia State Bar No.: 25997
                                             Email: wtshands@carterandshands.com
                                             Carter T. Keeney, Esquire
                                             Virginia State Bar No.: 82275
                                             Email: ckeeney@carterandshands.com
                                             Carter & Shands, P.C.
                                             9030 Stony Point Parkway, Suite 530
                                             Richmond, VA 23235
                                             Telephone:     (804) 747-7470
                                             Facsimile:     (804) 747-7977
                                             Counsel for Defendants




                                                                                                4
